Citation Nr: 0213882	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  01-05 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.

2.  Entitlement to an initial compensable rating for a hiatal 
hernia with gastroesophageal reflux prior to March 20, 1997, 
and an initial rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from April 1984 through 
September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1997 and December 1999 rating 
decisions of the Department of Veterans Affairs (VA), Medical 
and Regional Office Center in Wichita, Kansas (M&RO).

Historically, in February 1997, the M&RO denied service 
connection for gastritis.  The veteran appealed.  (Of note, 
during the pendency of the appeal, the disability was 
recharacterized as chronic gastrointestinal disease to 
include hiatal hernia with reflux and irritable bowel 
syndrome).  In August 1999, the Board remanded the matter to 
obtain additional development.  In December 1999, the M&RO 
confirmed and continued the denial of service connection for 
irritable bowel syndrome and granted service connection for a 
hiatal hernia with gastroesophageal reflux, rated as 
noncompensably disabling, effective September 9, 1996.  The 
veteran appealed that original rating.  In November 2001, the 
M&RO increased the zero percent rating to 10 percent, 
effective March 20, 1997.  Given the aforementioned 
development, the issues on appeal are as stated on the title 
page.  Fenderson v. West, 12 Vet. App. 119 (1999); AB v. 
Brown, 6 Vet. App. 35 (1993); 38 C.F.R. § 19.31(c) (2002).


REMAND

In June 2001, via her representative, the veteran requested 
to appear at a hearing at the RO.  Such hearing was scheduled 
to be held on August 20, 2001.  The record then reflects that 
on August 20, 2001, the veteran's representative submitted 
additional evidence and the decision review officer indicated 
that a future examination would be scheduled and the matter 
would be considered based upon all of the evidence of record.  
See August 20, 2001 DRO Informal Conference Report.  Although 
the evaluation of the service-connected hiatal hernia with 
reflux was subsequently increased to 10 percent from March 
20, 1997, this does not represent the maximum benefit sought.  
Review of the record does not reflect that the veteran 
withdrew her hearing request.  Thus, additional development 
in this regard is warranted. 

Regarding the issue of entitlement to service-connection for 
irritable bowel syndrome, the Board notes that, subsequent to 
the December 1999 supplemental statement of the case (SSOC), 
additional evidence pertaining to the matter has been 
received, e.g., the October 23, 2001 VA examination report.  
Accordingly, the service connection matter should be 
readjudicated and a SSOC should be issued to the veteran.  

The Board observes that the recently published regulations 
that are effective February 22, 2002, permit the Board to 
obtain evidence and cure procedural defects without 
remanding.  Nevertheless, they were not intended to preclude 
a remand where the appellant has requested a field hearing, 
or where the issuance of a SSOC is required.  38 C.F.R. §§ 
19.9, 19.31 (2002).  See also Chairman's Memorandum No. 01-
02-01 (January 29, 2002).

In light of the above, the case is REMANDED to the RO for the 
following action:

1.  The RO should readjudicate the issue 
of entitlement to service connection for 
irritable bowel syndrome.  If any benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence received since 
the December 1999 SSOC relative to 
service connection for irritable bowel 
syndrome, and applicable law and 
regulations considered pertinent to the 
issues remaining on appeal. 

2.  The veteran should be scheduled to 
appear at a RO hearing held before a 
Decision Review Officer relative to the 
increased rating and service connection 
issues on appeal. 

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




